                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA
ANTHONY HAYNES
                                                           CIVIL ACTION
VERSUS
                                                           NO.    18-714-JWD-EWD
CITY OF BATON ROUGE, ET AL.
                                          OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 60) dated February 27, 2020, to which no

objection was filed, but, to the extent Plaintiff's Motion for Leave of Court to File a Pleading

Exceeding the Page Limits (Doc. 61) attached an objection (Doc. 61-1), it has been

considered;

       IT IS ORDERED that all of Plaintiff’s claims, including those for supervisory and

policymaking liability under 42 U.S.C. §1983 and indemnification, against Mayor Sharon

Weston Broome in her official capacity are DISMISSED, WITH PREJUDICE, as legally

frivolous and for failure to state a claim upon which relief may be granted pursuant to 28

U.S.C. §§ 1915(e) and 1915A.

       IT IS FURTHER ORDERED that the Motion to Dismis, (Doc. 31) filed by Mayor

Sharon Weston Broome, is DENIED AS MOOT.

       Signed in Baton Rouge, Louisiana, on March 16, 2020.

                                                 S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
